Citation Nr: 0531235	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-21 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a 20 percent disability rating 
for service-connected lumbosacral strain, to include the 
issue of whether the reduction to a 10 percent rating was 
proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1997 to August 
1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that May 2002 rating decision, the 
RO implemented a reduction, proposed in January 2002, from a 
20 percent disability rating to a 10 percent rating, for the 
veteran's service-connected lumbosacral strain.  The RO made 
the rating reduction effective from August 1, 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In December 2003, the Board remanded this case for several 
actions concerning notice to the veteran and the development 
of relevant evidence.  One of the actions directed on remand 
was to contact the VA practitioner who had examined the 
veteran's spine in January 2003, and ask him to provide 
additional findings from that examination.  The Board 
instructed that, if such information could not be obtained 
from that examiner, the RO should include in the veteran's 
claims file a written record indicating that it was not 
possible to obtain the information.

The veteran's claims file does not contain any additional 
information from the January 2003 examiner, and does not 
contain any notation as to whether the RO attempted to 
contact that examiner.

The United States Court of Appeals for Veterans Claims 
(Court) has ruled that the Board has a duty under law to 
ensure that the RO complies with remand orders of the Board 
or the Court.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board will remand the case again for the 
January 2003 examiner to be contacted for the requested 
information, or for the RO to document that they tried to 
obtain that information but were unable to obtain it.

The December 2003 Board remand instructions also included 
scheduling a new VA medical examination of the veteran's 
spine.  Records in the claims file indicate that the veteran 
did not report for a VA examination that was scheduled in 
April 2005.  In June 2005, the veteran wrote that she had not 
received notice that an examination was scheduled in April 
2005.  An examination was scheduled in August 2005, and the 
veteran did not report for that examination.  In August 2005 
and October 2005, the veteran's representative asked that the 
veteran be scheduled for a new examination.  The veteran has 
not reported that she did not receive notice of the August 
2005 examination.  As the Board is remanding the case for 
another action, in the interest of making thorough efforts to 
obtain relevant evidence, the Board will request another 
attempt to conduct the examination requested in the December 
2003 remand.

Accordingly, this case is remanded for the following:

1.  The examiner who conducted the 
January 2003 examination of the veteran 
should be contacted and asked to clarify 
his findings, specifically to include 
1) whether any muscle spasm was present 
at that time, and 2) the frequency and 
duration of the veteran's reported flare-
ups of low back pain.  If this can not be 
done, for any reason, then a written 
record of attempts to obtain this 
information, and the results of those 
attempts, should be placed in the claims 
file.


	(CONTINUED ON NEXT PAGE)


2.  The veteran should be scheduled for a 
complete VA orthopedic examination to 
determine the full nature and severity of 
her service-connected lumbosacral strain 
pathology, separate and apart from 
service-connected bursitis of the right 
and left hips.  All indicated tests and 
studies should be performed, to include 
x-ray studies of the lumbar spine.  The 
veteran's claims folder must be made 
available to the examiner for use in the 
study of the case, and the VA examination 
report should reflect a meaningful review 
of such documented clinical history.  
Based on review of the documented 
clinical history and the current 
complaints, the examiner is to report 
1) whether the veteran has lumbosacral 
muscle spasm, 2) the frequency, duration 
and severity of any flare-ups of low back 
pain, and 3) the ranges of flexion, 
extension, lateral bending, and rotation 
of the thoracolumbar spine.

3.  Thereafter, the AMC or RO should 
review the case.  If restoration of a 20 
percent rating for lumbosacral strain 
remains denied, the AMC or RO should 
issue a supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


